                     UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


UNITED STATES OF AMERICA,                         CR. 12-50059-02-JLV

                  Plaintiff,
                                                        ORDER
     vs.

LORENZO CAMACO TARANGO
a/k/a Lencho, a/k/a Lecho,

                  Defendant.


                                INTRODUCTION

      Defendant Lorenzo Camaco Tarango filed a motion to amend or clarify

the judgment in this case. (Docket 1186). The government opposed

defendant’s motion. (Docket 1198). For the reasons stated in this order,

defendant’s motion is denied without prejudice.

                                  ANALYSIS

      By the judgment filed on November 26, 2013, the court imposed a period

of incarceration of “120 months, concurrently with Morgan County Court, Fort

Morgan, CO, Case Number 11CR52.”1 (Docket 810 at p. 2). In 2015, the

defendant filed a motion to correct his sentence. (Docket 977). Mr. Tarango




      1At sentencing, the court’s oral pronouncement of judgment stated that
Mr. Tarango’s 120-month term of incarceration was “to run concurrent with
the sentence in Morgan County Court at Fort Morgan, Colorado, in that Court
file 11CR52.” (Docket 1095 at p. 12:7-9). The written judgment is consistent
with the court’s oral pronouncement of sentence.
sought resentencing and a directive that the federal sentence run concurrent

with a State of Colorado sentence. Id. The court ruled it did “not have

authority to compel the State of Colorado to run the state and federal

sentences concurrently. The only authority possessed by this court is to

require the United States Bureau of Prisons [“BOP”] to run the federal sentence

concurrent with the state sentence.” (Docket 981 at p. 1). For that reason,

Mr. Tarango’s 2015 motion was denied. Id. at p. 2.

      In his present motion, Mr. Tarango, appearing pro se, asks the court to

either amend or clarify the federal judgment with “regards [to] his concurrent

sentence.” (Docket 1186 at p. 1). In the alternative, Mr. Tarango moves for a

reduction in sentence “pursuant to U.S.S.G. § 5G1.3 for a period of

imprisonment that will not be credited by the [BOP].” Id.

      Mr. Tarango was arrested on March 7, 2011, by law enforcement in the

State of Colorado and “charged with unlawful possession with intent to

distribute/manufacture marijuana . . . and unlawful possession of greater than

12 ounces of marijuana.” Id. at p. 2. Following his conviction, the state court

sentenced Mr. Tarango to five years on the distribution conviction and 18

months on the possession conviction, with the state convictions to be served

concurrently.2 Id.



      2The details of these convictions are stated in the presentence
investigation report (“PSR”) in this case. PSR ¶ 42. The PSR was not filed in
CM/ECF but is available to government counsel and the BOP.


                                       2
      Mr. Tarango was transferred to federal custody in CR. 11-50090, Docket

74, (D.S.D. 2011) on April 18, 2012. That federal case was dismissed on June

19, 2012, id. at Docket 79, after an indictment was issued on May 15, 2012, in

CR. 12-50059, Docket 3 (D.S.D. 2012).3

      Mr. Tarango argues that “[b]y virtue of Title 18 U.S.C. § 3584(a) and

U.S.S.G. §[]5Gl.3[,] the Court has authority and discretion to order that his

Federal Sentence run concurrently with his Colorado State sentence and/or to

order a credit against his Federal Sentence for the time he served on the State

sentence.” (Docket 1186 at p. 3). Mr. Tarango submits he “has exhaust[ed]

the administrative remedies in order to correct or clarify the judgment of his

sentence in the way that should be carried [out].” (Docket 1186 at p. 4)

(referencing Docket 1186-4).

      The defendant asserts:

      Given the circumstances that Mr. Tarango was initially arrested by
      the State of Colorado [on] March 7, 2011, and that (AUSA) Mr.
      Mc[B]ride acknowledges that both cases could have been charged in
      a one count conspiracy, in fairness, this Court may exercise its
      discretion and give Mr. Tarango credit for the nineteen[] . . . months
      spent in federal jurisdiction awaiting for sentenc[ing] this being
      since April [18,] 2012, until November 15, 2013, the day that Mr.
      Tarango was sentenced to a term of 120 months imprisonment to
      run concurrent with his state sentence already imposed. Or in fact
      Mr. Tarango, request[s] . . . this Honorable Court to grant a full
      retroactive prior custody credit since March 7, 2011.

Id. at p. 5. Instead of granting credit Mr. Tarango believes he is entitled to,

defendant asserts the BOP only gave him credit since April 16, 2014, the date



      3All   future citations in CM/ECF will refer to the 2012 case.

                                          3
when the Colorado state sentence was completed. Id.        In the event the court

does not agree with his argument, Mr. Tarango asks for a sentence

reduction pursuant to U.S.S.G. § 5G1.3 for the period of incarceration which is

not being credited by the BOP. Id. at p. 6.

      The government opposes defendant’s motion. (Docket 1198). “Because

the determination as to whether a [d]efendant is to receive credit for time

served is to be made by the [BOP], and [Mr. Tarango] . . . has not exhausted his

administrative remedies,” the government argues the “motion should be

denied.” Id. at p. 2. The government submits Mr. Tarango “failed to submit

evidence or documentation that any claim filed with the [BOP] was ever

adjudicated, let alone denied.” Id. at p. 3 (referencing Docket 1186-2).

      While the inmate request section of the Inmate Request to Staff is

completed, the government contends “the disposition portion of the form is not

completed, indicating that the [BOP] had not officially resolved the [d]efendant’s

request, let alone denied it.” Id. at p. 4 (referencing Docket 1186-2). For that

reason, the government argues “any such determination is not ripe for review

by this Court as a habeas petition under 2[8] U.S.C. § 2241.” Id.

Additionally, the government argues Mr. Tarango’s request for credit back to

March 7, 2011, was not included in his Inmate Request to Staff form and

cannot be considered because that claim has not been administratively

exhausted with the BOP. Id.




                                        4
      In the alternative, the government argues the BOP is planning to give Mr.

Tarango credit for the 19 months prior to the date of the federal sentencing.

Id. at p 6. The government contends the computation sheet shows the BOP’s

“projected release date for the Defendant is April 23, 2022, which is essentially

nineteen months prior to the full 120 month sentence release date.” Id.

(underlining and italics omitted; referencing Docket 1184-4 at p. 2). For this

reason, the government asserts defendant’s motion is moot. Id.

      In his reply brief, Mr. Tarango argues he intended to resolve the problem

with the BOP but the BOP does not understand the way the federal sentence

was to be carried out. (Docket 1200 at p. 2). Even though he requested a

nunc pro tunc designation from the BOP, Mr. Tarango states he never received a

response. Id. Instead of giving him full credit for the state court sentence

served, Mr. Tarango submits he only received 100 “Willis” days’ credit.4 Id. at

p. 4. This is incorrect according to Mr. Tarango because he should receive

credit for the time period of April 18, 2012, to the date of his federal

sentencing, November 15, 2013, that is, 18 months. Id. at p. 6.


      4Named   after a rule outlined in Willis v. United States, 438 F.2d 923 (5th
Cir. 1971), “an inmate is . . . ‘entitled to receive Willis credit toward his federal
sentence for all pre-sentence, non-federal custody that occurs on or after the
date of the federal offense until the date that the first sentence (state or federal)
begins.’ ” Carr v. Willis, No. CIV 12-4097, 2013 WL 4432242, at *2 (D.S.D.
Aug. 14, 2013) (citing Edison v. Berkebile, 349 F. App’x 953, 956 (5th Cir.
2009) (quoting BOP Program Statement 5880.28, Sentence Computation
Manual, 7/19/99, p. 1–22).




                                          5
      The BOP created a multi-tiered administrative system to review inmate

complaints. See 28 CFR § 542.10-19. This program is entitled the

Administrative Remedy Program (“Program”). Id. § 542.10 (“The purpose of the

Administrative Remedy Program is to allow an inmate to seek formal review of

an issue relating to any aspect of his . . . own confinement.”).

       The inmate must first submit a request for informal resolution with the

institution’s staff. Id. § 542.13(a) (“[A]n inmate shall first present an issue of

concern informally to staff, and staff shall attempt to informally resolve the

issue before an inmate submits a Request for Administrative Remedy.”). If

unsatisfied with that step, the inmate must appeal the request to the warden.

Id. § 542.15(a). If unsatisfied with the warden’s response, the inmate must

appeal the adverse decision to the regional director. Id. Finally, if the

regional director denies the inmate’s request, the inmate must file an appeal

with the Office of General Counsel of the BOP. Id. “Appeal to the General

Counsel is the final administrative appeal.” Id.

      Mr. Tarango complains the prison staff never responded to his request.

(Docket 1200 at p. 2). The Program provides for this type of problem. Once

an inmate request is “logged into the Administrative Remedy Index” a “response

shall be made by the Warden . . . within 20 calendar days; by the Regional

Director within 30 calendar days; and by the General Counsel within 40

calendar days.” Id. § 542.18. “If the inmate does not receive a response




                                         6
within the time allotted for reply, including extension, the inmate may consider

the absence of a response to be a denial at that level.” Id.

      The inmate is required to appeal to the next level within the time period

permitted at each step. See id. § 542.14(a) (“The deadline for completion of

informal resolution and submission of a formal written Administrative Remedy

Request . . . is 20 calendar days following the date on which the basis for the

Request occurred.”); § 542.15(a) (“An inmate who is not satisfied with the

Warden’s response may submit an Appeal . . . to the appropriate Regional

Director within 20 calendar days of the date the Warden signed the response.

An inmate who is not satisfied with the Regional Director’s response may

submit an Appeal . . . to the General Counsel within 30 calendar days of the

date the Regional Director signed the response.”).

      “The Bureau of Prisons is responsible for computing the sentence credit

after the defendant has begun serving his sentence.” United States v. Tindall,

455 F.3d 885, 888 (8th Cir. 2006) (referencing United States v. Wilson, 503

U.S. 329, 335 (1992); United States v. Moore, 978 F.2d 1029, 1031 (8th Cir.

1992)). “Prisoners are entitled to administrative review of the computation of

their credits . . . and after properly exhausting these administrative remedies,

an inmate may seek judicial review through filing a habeas corpus petition

under 28 U.S.C. § 2241.” Id. (referencing 28 CFR §§ 542.10-542.16; Wilson,

503 U.S. at 335; United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004)).

“These are the proper avenues through which [a defendant] may resolve any

                                        7
dispute about the length of his time in state custody.” Id. Before the federal

court may decide defendant’s claim, he must first “properly exhaust[] his

administrative remedies.” United States v. Callahan, 800 F.3d 422, 426 (8th

Cir. 2015) (referencing Tindall, 455 F.3d at 888; 28 CFR §§ 542.10-542.16).

      Mr. Tarango presents no verification that he exhausted his

administrative remedies within the BOP. Moreno v. Longley, No. CIV 09-4044,

2009 WL 1578641, at *1 (D.S.D. June 3, 2009). “As a general rule, a federal

inmate must first properly exhaust his administrative remedies before he may

seek judicial review, through a habeas corpus petition under 28 U.S.C. § 2241,

of BOP decisions regarding the execution of the inmate’s sentence.” Christian

v. Willis, No. CIV 14-4020, 2014 WL 3697991, at *4 (D.S.D. July 24, 2014)

(referencing Tindall, 455 F.3d at 888). Mr. Tarango’s claim is not ripe for

judicial review because he has not exhausted the administrative remedies

within the BOP before filing the present motion.

      Under the United States Sentencing Guidelines, the court is authorized

to “adjust the sentence for any period of imprisonment already served on the

undischarged term of imprisonment [relevant conduct under subsections (a)(1),

(a)(2) or (a)(3) of § 1B1.3] if the court determines that such period of

imprisonment will not be credited to the federal sentence by the [BOP].”

U.S.S.G. § 5G1.3(b)(1). Mr. Tarango’s request for the court to invoke § 5G1.3

is premature. The court has not heard the final word from the BOP regarding

Mr. Tarango’s request for an adjustment to the term of his BOP sentence.

                                         8
      Accordingly, it is

      ORDERED that defendant’s motion (Docket 1186) is denied without

prejudice.

      Dated April 2, 2020.

                             BY THE COURT:

                             /s/ Jeffrey L. Viken
                             JEFFREY L. VIKEN
                             UNITED STATES DISTRICT JUDGE




                                    9
